          Case 4:20-mj-07227-MKD   ECF No. 14   filed 08/28/20   PageID.37 Page 1 of 2




 1   Paul Shelton
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5   James Garza

 6
 7
                        UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
                           The Honorable Mary K. Dimke
 9
10   United States of America,
11                                 Plaintiff,        No. 4:20-MJ-7227-MKD
12
             v.                                      Notice of Appearance
13
     James Garza,
14
                               Defendant.
15
16
              Please take notice that Paul Shelton of the Federal Defenders of
17
     Eastern Washington and Idaho hereby enters his appearance as counsel
18
19   of record in this matter. All future correspondence and court filings
20
     should be forwarded directly to the address listed above.
21
     //
22
23   //
24
25

     Notice of Appearance: 1
       Case 4:20-mj-07227-MKD   ECF No. 14   filed 08/28/20   PageID.38 Page 2 of 2




 1   Dated: August 28, 2020.
 2
 3                                           By s/ Paul Shelton
                                               Paul Shelton, 52337
 4                                             Federal Defenders of Eastern
                                               Washington and Idaho
 5                                             306 East Chestnut Avenue
 6                                             Yakima, Washington 98901
                                               (509) 248-8920
 7                                             (509) 248-9118 fax
                                               Paul_Shelton@fd.org
 8
 9                              Certificate of Service
10
           I hereby certify that on August 28, 2020, I electronically filed the
11
     foregoing with the Clerk of the Court using the CM/ECF System which
12
     will send notification of such filing to the following: Benjamin D. Seal,
13
     Assistant United States Attorneys.
14
15                                           s/ Paul Shelton
                                             Paul Shelton
16
17
18
19
20
21
22
23
24
25

     Notice of Appearance: 2
